DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: power transferring means in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rosskamp (U.S. Patent Pub. No. 2009/0013842) in view of Stoerig (U.S. Patent No. 7,281,886) as evidenced by Patenaude (U.S. Patent No. 4,192,104).
Regarding claim 1 Rosskamp teaches an engine-driven tool (1) comprising a rotatable work tool (6), an engine (3) that is arranged to propel the rotatable work tool (6)(Paragraph 0025) a shielding cover (8) that is arranged to shield a part of the rotatable work tool (Figure 1); comprises an electrical generator (18) that is at least indirectly electrically connectable to a device (9) and is arranged to be at least indirectly driven by the engine (Figure 2, Paragraph 0031; Examiner notes the device 9 is indirectly connected to the generator 18 via a control unit 26, but can also be directly connected), where the electrical generator furthermore is arranged to generate an electrical current when driven (Paragraph 0031), where said electrical current at least 
Rosskamp does not provide a dust channel that is formed between the shielding cover and the rotatable work tool, where a dust hose is arranged to at least indirectly connect the dust channel to a dust container and an electrically driven fan which comprises a fan motor, where the electrically driven fan is arranged to convey air from the dust channel into the dust container via the dust hose;
Or the electrical generator is at least indirectly electrically connectable to the fan motor or where said electrical current at least indirectly is arranged to propel the fan motor.
Patenaude provides evidence it is old and well known in the art of saws to provide a vacuum channel (30) which is connected by piping to a conventional vacuume source (34)(Figure 1 and Col. 3, Lines 54-60).
Stoerig teaches it is old and well known in the art of cutting devices to provide an engine driven tool (2) with a work tool (6) and a power supply (Col. 3 Lines 30-32); a dust channel (42) that is formed between a shielding cover (20) and the rotatable work tool, where a dust hose (16) is arranged to at least indirectly connect the dust channel to a dust container (36) and an electrically driven fan (28) which comprises a fan motor (26), where the electrically driven fan is arranged to convey air from the dust channel into the dust container via the dust hose (Figures 2 and 3; Col. 4, Lines 24-43 and Col. 4, Lines19-31).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Rosskamp to incorporate the 

Regarding claim 2, the modified device of Rosskamp provides an electrical conductor arrangement (30)(Stoerig Figure 1) that is arranged to at least indirectly connect the electrical generator (18)(Rosskamp Figure 3) to the fan motor (26)(Stoerig Figure 1 and Col. 3, Lines 28-32).
Regarding claim 4, the modified device of Rosskamp provides that the electrical conductor arrangement (30) is releasably connectable to the electrical generator (18)(Rosskamp Figure 2) and/or the electrically driven fan (Stoerig Figure 1 and Col. 3, Lines 28-32).
Regarding claim 6, the modified device of Rosskamp provides a power transferring means (20, 21, 22) that is arranged to connect the rotatable work tool (6) to the engine (3)(Rosskamp Figures 1 and 2; Paragraph 0032-0033).
Regarding claim 9, the modified device of Rosskamp provides the electrical generator (18) is arranged to be propelled by the power transferring means (20, 21, 22)(Rosskamp Figures 1 and 2; Paragraph 0032-0033; Examiner notes the propelled function has been treated as the rotation of the drive system).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rosskamp (U.S. Patent Pub. No. 2009/0013842) in view of Stoerig (U.S. Patent No. .
Regarding claim 3 the modified device of Rosskamp does not provide that the electrical conductor arrangement partly is running inside the dust hose.
Watanabe teaches it is old and well known in handheld cutting devices to provide a drive means (80c) for driving a saw blade (43)(Paragraph 0086) and power transmission members (103A, 103B)(Flexible wires) running inside a tube (33A)(Figures 1 and 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the modified device of Rosskamp to incorporate the teachings of Watanabe to provide wiring run within a tube. In doing so, it allows for movement and relocation of the flexible wires as desired, and reduction in weight (Paragraph 0086).

Regarding claim 5, the modified device of Rosskamp does not provide wherein the electrical conductor arrangement is releasably connectable by means of at least one screw-mounted electrical connector.	
Watanabe teaches it is old and well known in handheld cutting devices to provide a drive means (80c) for driving a saw blade (43)(Paragraph 0086) and power transmission members (103A, 103B)(Flexible wires) connectable by means of screw connector (108A,108B)(Figure 14 and Paragraphs 0078 and 0084).
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rosskamp (U.S. Patent Pub. No. 2009/0013842) in view of Stoerig (U.S. Patent No. 7,281,886) as evidenced by Patenaude (U.S. Patent No. 4,192,104) as applied to claims 1 and 6 above, and further in view of Martin (U.S. Patent Pub. No. 2009/0313834).
Regarding claim 7, the modified device of Rosskamp does not provide a dust pipe that is connected between an upper part of the shielding cover and a first hose end of the dust hose, where the dust pipe is arranged to extend over the power transferring means.
Martin teaches it is old and well known in the art of vacuums and saws to incorporate a saw having a cutting tool (4) with a shield cover (13) and a dust pipe (14’) connected between an upper part of the shield cover 13 (Figure 1 and 3); and a first hose end of a dust hose (10’) (Figure 1) where the dust pipe is arranged to extend over a power transferring means (2)(Figures 1-3; Examiner notes the dust pipe to be both “over/above” as shown in Figures 1 and 2 and over/off to the side” as shown in Figure 3 to read upon the limitation of extend over).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Rosskamp to incorporate the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rosskamp (U.S. Patent Pub. No. 2009/0013842) in view of Stoerig (U.S. Patent No. 7,281,886) as evidenced by Patenaude (U.S. Patent No. 4,192,104) as applied to claim 1 above, and further in view of Lee (U.S. Patent Pub. No. 2009/0007747).
Regarding claim 8, the modified device of Rosskamp does not provide the electrical generator comprises circumferentially arranged coils and is co-axially arranged with an engine flywheel that comprises at least one circumferentially running magnet, where the engine flywheel is arranged to spin while the electrical generator is fixed in relation to the engine flywheel such that the magnets spin past the coils when the engine flywheel is rotating.
Lee teaches it is old and well known in thr art of drive systems to incorporate an electrical generator (42) comprises circumferentially arranged coils (92) and is co-axially arranged with an engine flywheel (70) that comprises at least one circumferentially running magnet (90), where the engine flywheel (19) is arranged to spin while the electrical generator (is fixed in relation to the engine flywheel  such that the magnets spin past the coils when the engine flywheel (19) is rotating (Figure 5 and Paragraphs 0072-0074).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/RICHARD D CROSBY JR/   03/24/2021Examiner, Art Unit 3724